Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant’s Arguments/Response”, filed 06/18/2021, with respect to objection to the Abstract has been fully considered and are persuasive.  The objection to the Abstract has been withdrawn. 
3. Applicant's arguments, see “Applicant’s Arguments/Response”, filed 06/18/2021, with respect to the 102(a)(1) and 103 rejections to Claims 1-10 have been fully considered but they are not persuasive. While Gustavsson does not teach the amended language wherein the structures are “within the optical fibre,” the Examiner did provide a 103 rejection of Gustavsson in view of Aganoglu wherein the structures of Aganoglu were added to the device of Gustavsson (see previous rejection of Claim 2). These structures are clearly within the optical fiber. The Examiner also points out that no arguments were presented against the 103 rejection of Claim 2, or any of the 103 rejections. Therefore, it is the Examiner’s belief that the Applicant’s arguments are not persuasive. 
4. Further, the 112b rejection to Claim 8 has not been fully remedied. While the issue between listing both YAG and yttrium aluminum garnet was resolved with the amendment, the claim still lists the broad category of aluminosilicates while listing the narrower categories of yttrium aluminosilicates, alkali aluminosilicates, and rare-earth doped aluminosilicates. It is unclear whether all aluminosilicates are acceptable or whether the narrower categories listed will suffice. 

Claim Objections
5. Claim 15 is objected to because of the following informalities:  
i. “extends” should be “extend” to be grammatically correct. 
6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant’s Specification on Page 9, Line 16, states that the void “may contain a substantial vacuum,” whereas the new Claim 20 states that the void is “under vacuum.” These are distinctly different and require a different interpretation of Claim 20 that the Applicant does not have possession of.  

10. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
13. Regarding Claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 8 recites the broad recitation aluminosilicates, and the claim also recites yttrium aluminosilicates, alkali aluminosilicates, and rare-earth doped aluminosilicates, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
14. Regarding Claim 20, the term "under vacuum" is indefinite.  It’s not clear if/how the limitation “under vacuum” limits the structure of the voids.  Can any voids be operated under vacuum, i.e. intended use, or does this require a specific structural configuration of the voids?  Furthermore, it appears as if the claims are missing essential elements, as no particular structure is recited that creates a vacuum.  For examination purposes, the examiner considers this intended use.   
 
Claim Rejections - 35 USC § 103
15. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19. Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140276685 awarded to Gustavsson et al, hereinafter Gustavsson, in view of U.S. Patent Application 20160313506 awarded to Aganoglu et al, hereinafter Aganoglu. 
	20. Regarding Claim 1, Gustavsson teaches cutting element for use in a hair cutting device (abstract), the cutting element comprising: an optical waveguide having an optical axis and a sidewall (Fig 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the distal end and extending along a portion of the side wall”). Gustavsson does not teach wherein the optical waveguide includes structures formed within the optical waveguide, the structures having a refractive index which is different to a refractive index of the optical waveguide. 
	21. However, in the art of optical waveguides, Aganoglu teaches light scattering elements comprising a spherical bubble (Fig. 1, Para. 0019, “The scattering elements in a second preferred variant are respectively designed as a region of the core with a modified refractive index,” Para. 0028, “Scattering elements are preferably designed to be spherical due to which a boundary layer emerges which results in optimal dispersion of light during operation”). Further, it is stated in the Applicant’s Specification (filed 06/12/2019) that it is known that the refractive index of air is lower than that of optical waveguides (Pg. 6, lines 25-27, “As is known, the optical waveguide 4 acts as a waveguide for the light coupled from the light source 6, through the occurrence of total internal reflection, since the refractive index of air is lower than that of the optical waveguide 4”).
	22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. by using the structures of Aganoglu in Fig. 1 instead of the structures in Gustavsson, for the predictable purpose of applying the known 

	23. Regarding Claim 2, Gustavsson modified by Aganoglu makes obvious the cutting element according to Claim 1, wherein each structure comprises one of a cavity, a void, or a bubble (Aganoglu Para. 0028, “Scattering elements are preferably designed to be spherical due to which a boundary layer emerges which results in optimal dispersion of light during operation”). 

	24. Regarding Claim 3, Gustavsson modified by Aganoglu makes obvious the cutting element according to Claim 1, as set forth in the rejection above. Further, Gustavsson modified by Aganoglu makes obvious wherein each structure is substantially spherical (Aganoglu Fig. 1, Para. 0028, “Scattering elements are preferably designed to be spherical due to which a boundary layer emerges which results in optimal dispersion of light during operation,”), as set forth in the rejection to Claim 2 above. 

	25. Regarding Claim 4, Gustavsson modified by Aganoglu makes obvious the cutting element according to Claim 1, as set forth in the rejection above, wherein the refractive index of the structures is lower than the refractive index of the optical waveguide (Aganoglu Para. 0018). Further, it is stated in the Applicant’s Specification (filed 06/12/2019) that it is known that the refractive index of air is lower than that of optical waveguides (Pg. 6, lines 25-27, “As is known, the optical waveguide 4 acts as a waveguide for the light coupled from the light source 6, through the occurrence of total internal reflection, since the refractive index of air is lower than that of the optical waveguide 4”). 


	27. However, in the art of optical fibers, Aganoglu teaches wherein the structures are regularly spaced along the optical axis of the optical waveguide (Fig. 1, Para. 0036, “In a second appropriate embodiment, the diffuser segment in contrast exhibits several segments, whereby the scattering elements are equally distanced from one another on the respective segment but the distance in the subsequent segment is, however, reduced vis-a-vis the distance of the previous segment”).
	28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. regularly spacing the structures of Aganoglu instead of the structures in Gustavsson, for the predictable purpose of applying the Aganoglu’s known structures and structural spacing to a known device of Gustavsson for the purpose of improving the light scattering out of Gustavsson’s waveguide for the predictable result of improving its hair cutting capabilities. 

	29. Regarding Claim 6, Gustavsson teaches a cutting element according to Claim 1, as set forth in the rejection above. Further, Gustavsson modified by Aganoglu makes obvious wherein the structures are substantially the same size as one another (Fig. 1, showing scattering elements 18 being substantially the same size), as set forth in the rejection to Claim 2 above. 

	30. Regarding Claim 7, Gustavsson modified by Aganoglu makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above. Further, Gustavsson teaches wherein the optical waveguide comprises an optical fiber (Gustavsson abstract).


	32. However, in the art of optical waveguide, Aganoglu teaches the usage of a fiber formed of quartz (Para. 0015, “The fiber is preferably manufactured from fused quartz glass, whereby the sheath is manufactured from fluorinated fused quartz glass. Only the core is manufactured from fused quartz glass and enclosed by a sheath made from a polymer such as a fluoropolymer in a suitable alternative”).
	33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. by making Gustavsson’s fiber made of quartz, as it is well known in the art to create optical fibers using quartz, as evidenced in Aganoglu’s usage of the material. 

	34. Regarding Claim 9, Gustavsson modified by Aganoglu makes obvious the cutting element according to Claim 1, as set forth in the rejection above. Gustavsson does not teach wherein each structure has a size which is smaller than a size of a lowest-order light propagation mode of the optical waveguide. 
	35. However, in the art of optical fibers, Aganoglu teaches wherein the scattering structures are smaller than the internal light propagating cavity of a waveguide (scattering elements 22 being smaller than central core 14, under the broadest reasonable interpretation, Claim 9 is interpreted as “a lowest-order light propagation mode” referring to a hollow fiber without refractive structures, which is the lowest-order light propagating structure/mode). 


	37. Regarding Claim 10, Gustavsson teaches a hair cutting device for cutting hair on a body of a subject (abstract), the hair cutting device comprising: a light source for generating laser light at one or more specific wavelengths corresponding to wavelengths absorbed by one or more chromophores in hair (abstract); and a cutting element coupled to the light source, wherein the cutting element includes an optical waveguide having an optical axis and a sidewall (Fig. 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the distal end and extending along a portion of the side wall”). Gustavsson does not teach wherein the optical waveguide includes structures formed within the optical waveguide, the structures having a refractive index which is different to a refractive index of the optical waveguide. 
	38. However, in the art of optical waveguides, Aganoglu teaches light scattering elements comprising a spherical bubble (Fig. 1, Para. 0019, “The scattering elements in a second preferred variant are respectively designed as a region of the core with a modified refractive index,” Para. 0028, “Scattering elements are preferably designed to be spherical due to which a boundary layer emerges which results in optimal dispersion of light during operation”). Further, it is stated in the Applicant’s Specification (filed 06/12/2019) that it is known that the refractive index of air is lower than that of optical waveguides (Pg. 6, lines 25-27, “As is known, the optical waveguide 4 acts as a waveguide for the 
	39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. by using the structures of Aganoglu in Fig. 1 instead of the structures in Gustavsson, for the predictable purpose of applying the known structures Aganoglu to a known device of Gustavsson for the purpose of improving the light scattering out of Gustavsson’s waveguide for the predictable result of improving its hair cutting capabilities. 

	40. Regarding Claim 13, Gustavsson modified by Aganoglu makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures are formed along the optical axis of the optical waveguide (Fig. 1 of Aganoglu, see rejection to Claim 2).

	41. Regarding Claim 14, Gustavsson modified by Aganoglu makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Gustavsson does not teach wherein the structures are formed along a center of the optical axis of the optical waveguide.
	42. However, in the art of optical waveguides, Aganoglu teaches wherein the structures are formed along a center of the optical axis of the optical waveguide (Fig. 1).
	43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Gustavsson modified by Aganoglu, i.e. by forming Aglanoglu’s structures along the center of the optical axis of Gustavsson, for the predictable purpose of applying the known structures Aganoglu to a known device of Gustavsson for the purpose of improving the light scattering out of Gustavsson’s waveguide for the predictable result of improving its hair cutting capabilities.



	45. Regarding Claim 16, Gustavsson modified by Aganoglu makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Further, Gustavsson also teaches wherein the optical waveguide comprises a core (core 114) and a cladding (cladding 116) surrounding the core (Fig. 5).
	
	46. Regarding Claim 17, Gustavsson modified by Aganoglu makes obvious the cutting element of Claim 16, as set forth in the rejection to Claim 16 above. Further, Gustavsson teaches wherein the cutting face comprises a portion of an outer surface of the cladding (Fig. 5).

	47. Regarding Claim 18, Gustavsson modified by Aganoglu makes obvious the cutting element of Claim 16, as set forth in the rejection to Claim 16 above. Further, Gustavsson teaches wherein a portion of cladding is removed to expose a portion of the core, and wherein the cutting face comprises a surface of the exposed portion of the core (Fig. 5, Para. 0032).

	48. Regarding Claim 19, Gustavsson modified by Aganoglu makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Further, Gustavsson teaches wherein the structures comprises bubbles filled with one of a gas, a liquid, and a solid (Aganoglu Para. 0018, stating that the structures are filled with air).

	49. Regarding Claim 20, Gustavsson modified by Aganoglu makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures have voids that are under vacuum (recess 24, it is the position of the Examiner that Aganoglu’s are capable of being used under vacuum, and this is all that is required of the claim as there is no cited structure of the Applicant’s cutting element that creates/provides the vacuum of the void).  

Conclusion
50. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
51. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	52. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	53. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

	55. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792